DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 06/24/2022.

In the response to the Non-Final Office Action 02/04/2022, the applicant states that multiple claims have been amended.

Claims 1-3, 5-6, 8, 10, and 15-17 have been amended. In summary, claims 1-6, 8, 10-11, and 15-18 are pending in current application.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Regarding to Objection of Specification, the amendments have cured the basis of Objections of Specification. Therefore, the Objection of Specification is hereby withdrawn. 

Regarding to Objection of Claims, the amendments have cured the basis of Objections of Claims. Therefore, the Objection of Claims is hereby withdrawn.

Regarding to claim 1, the applicant argues that Li does not teach the step and/or requirements of the present invention either individually or in light of Gavin and Maxam. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
What claimed is: 
analyzing, by at least one processor, the set of steps to manipulate the wall panel assembly from the assembled state to the disassembled state, wherein an assembly process is generated and the assembly process is the order of connecting the set of c-channel members based on the connection types; and
generating, by at least one processor, images of the wall panel in an assembled view, the wall panel in a disassembled view, and an assembly process, wherein the disassembled view an interfacing region is shown between the c-channel members, and wherein the members have a distinct appearance based on a member type”.
Gavin discloses “the assembly process is the order of connecting the set of c-channel members based on the connection types”. For example, in Fig. 1a and col. 6, lines 16-23, Gavin teaches a channel having a web 11 and arms 12 in a squared U-section is a c-channel; Gavin further teaches c-channel members as illustrated in Fig. 1a.
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
 . In Fig. 1a-2c and col. 6, lines 16-49, Gavin teaches Flattened edge portions 15 of the strengthening folds 14 are formed back to the plane of the arms 12; Gavin further teaches these flattened edged portions 15 are disposed on opposite sides of the member 10 to enable another structural member to be accommodated within the channel to thereby form a joint between the two members; Gavin further more teaches a joint of this type is illustrated in FIG. 2C where the structural member 25 is inserted into the channel of structural member 26; In addition, Gavin teaches joints of this type are required when junctions between two intersecting members have one member 25 to be inserted into the open channel of another member 26.
Gavin further discloses “generating, by at least one processor, images of the generated assembly process, the wall panel in a disassembled view, and an assembly process”. For example, in col. 10, lines 10-20, Gavin teaches the frame design software enables the frames to be displayed and an editing function is provided for the user to change the frame plans or completely redesign. In col. 11, lines 10-20, Gavin teaches the initial output to the user to enable the user to inspect the frame so designed and edit if required; Gavin further teaches the frame illustrated in FIG. 9 corresponds to the wall panel between points A and B shown on FIG. 6. In Fig. 17 and col. 13, lines 40-50, Gavin teaches a typical output of the roll former computer control Screen is indicated in FIG. 17. Gavin further teaches the various structural members are highlighted as they are produced by the roll former; Gavin further more teaches the hard lines and the narrower lines are indicative of the channel orientation, thereby providing guidance on site to the workers constructing the frame.
Gavin further more discloses “the c-channel members” and region between the c-channel members, and wherein the members have a distinct appearance based on a member type. For example, in Fig. 1a and col. 6, lines 16-23, Gavin teaches a channel having a web 11 and arms 12 in a squared U-section is a c-channel; Gavin further teaches c-channel members as illustrated in Fig. 1a.
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
.  In Fig. 2C and col. 6, lines 25-35, Gavin teaches the structural member 25 is inserted into the channel of structural member 26. In Fig. 6 and col. 11, lines 10-20, Gavin further teaches wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale
.

Maxam discloses “wherein the connection between all interfacing members is analyzed to determine a connection type”. For example, in paragraph [0069], Maxam teaches each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C.
Maxam further discloses “analyzing, by at least one processor, the set of steps to manipulate the wall panel assembly from the assembled state to the disassembled state, wherein an assembly process is generated, and the assembly process is the order of connecting the set of members based on the connection types. For example, in Fig. 1, Fig. 6, and paragraph [0021], Maxam teaches an assembled wall module 5300; Maxam further teaches FIG. 6 is an exploded assembly view of the embodiment of the wall module 5300 illustrated in FIG. 1; Maxam further more teaches the components includes the panels. In paragraph [0022], Maxam teaches over wall modules assembled to form a two, three, or four walled room or stall; the connector member 5306 is positioned at both of the two end portions. In paragraph [0027], Maxam teaches an assembled wall unit 5300 may be disassembled, and where the connector members 5306 are hollow, the support members 5302 may be stacked one on top of the other in nested fashion. In Fig. 10B and paragraphs [0029-0030], Maxam teaches one or more wall modules. In Fig. 27, Fig. 28, and paragraph [0051], Maxam teaches the wall module 5300B can be coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; Maxam further teaches the cleat 6200 can be fastened to a panel 5310a of the wall module 5300A. In paragraph [0069], Maxam teaches generating assembly instructions; Maxam further teaches generating assembly instructions based on identifiers.
Maxam further more discloses “wherein the disassembled view an interfacing region is shown between the channel members”. For example, in Figs. 6-7, Fig. 10A-B, and paragraph [0043], Maxam teaches the side edges 5305 extend into the channel 5940. 
Li discloses “wherein the disassembled view an interfacing region is shown’. For example, in page 4, Fig. 1.2 and page 22, Fig. 3.4: 
    PNG
    media_image3.png
    502
    729
    media_image3.png
    Greyscale
 .

	Regarding to claim 15, the applicant argues that cited arts fail to teach “program instructions to create images of the wall panel in an assembled view, a disassembled view, and of the assembly process, wherein the interfacing sections of each c-channel member is marked and each c-channel member is identified by a value which is associated with the order of the assembly process, and wherein the members have a distinct appearance based on a member type”. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
Gavin discloses “create images of the wall panel in an assembled view, a disassembled view, and of the assembly process, wherein the interfacing sections of each c-channel member is marked and each c-channel member is identified by a value”. For example, in Fig. 1a and col. 6, lines 16-23, Gavin teaches a channel having a web 11 and arms 12 in a squared U-section is a c-channel; Gavin further teaches c-channel members as illustrated in Fig. 1a.
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
.  In Fig. 2C and col. 6, lines 25-35, Gavin teaches the structural member 25 is inserted into the channel of structural member 26. In Fig. 6 and col. 11, lines 10-20, Gavin further teaches wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale
. In col. 10, lines 10-20, Gavin teaches the frame design software enables the frames to be displayed and an editing function is provided for the user to change the frame plans or completely redesign. In col. 11, lines 10-20, Gavin teaches the initial output to the user to enable the user to inspect the frame so designed and edit if required; Gavin further teaches the frame illustrated in FIG. 9 corresponds to the wall panel between points A and B shown on FIG. 6. In Fig. 17 and col. 13, lines 40-50, Gavin teaches a typical output of the roll former computer control Screen is indicated in FIG. 17. Gavin further teaches the various structural members are highlighted as they are produced by the roll former; Gavin further more teaches the hard lines and the narrower lines are indicative of the channel orientation, thereby providing guidance on site to the workers constructing the frame.
Gavin further discloses “the c-channel members” and region between the c-channel members, and wherein the members have a distinct appearance based on a member type. For example, in Fig. 1a and col. 6, lines 16-23, Gavin teaches a channel having a web 11 and arms 12 in a squared U-section is a c-channel; Gavin further teaches c-channel members as illustrated in Fig. 1a.
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
.  In Fig. 2C and col. 6, lines 25-35, Gavin teaches the structural member 25 is inserted into the channel of structural member 26. In Fig. 6 and col. 11, lines 10-20, Gavin further teaches wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale
.
Maxam discloses “program instructions to create images of the wall panel in an assembled view, a disassembled view, and of the assembly process, wherein the interfacing sections of each channel member is marked and each channel member is identified by a value which is associated with the order of the assembly process, and wherein the members have a distinct appearance based on a member type”. For example, in Fig. 1, Fig. 6, and paragraph [0021], Maxam teaches an assembled wall module 5300; Maxam further teaches FIG. 6 is an exploded assembly view of the embodiment of the wall module 5300 illustrated in FIG. 1; Maxam further more teaches the components includes the panels. In paragraph [0022], Maxam teaches over wall modules assembled to form a two, three, or four walled room or stall; Maxam further teaches the connector member 5306 is positioned at both of the two end portions. In paragraph [0027], Maxam teaches an assembled wall unit 5300 may be disassembled, and where the connector members 5306 are hollow, the support members 5302 may be stacked one on top of the other in nested fashion. In Fig. 10B and paragraphs [0029-0030], Maxam teaches one or more wall modules. In Fig. 27, Fig. 28, and paragraph [0051], Maxam teaches the wall module 5300B can be coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; the cleat 6200 can be fastened to a panel 5310a of the wall module 5300A. In paragraph [0069], Maxam teaches each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C; Maxam further teaches generating assembly instructions based on identifiers. The rest claim limitations are similar to claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8, and 15 recite the limitation " the members" in last line of claims 1, 8, and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 10-11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) due to dependency of claims 1, 8, and 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin (US 6272447 B1) in view of Maxam (US 20180300433 A1), and further in view of Li (NPL: Process automation for flexible residential wall panel manufacturing).
Regarding to claim 1 (Currently Amended), Gavin discloses a computer method for generating a set of assembly illustrations for wall panels (Fig 1a-2a; col. 6, lines 20-35: form a joint between the two members; Fig. 7A; col. 8, lines 5-20: the particular wall panel; Fig. 7C; col. 8, lines 30-40:  the wall frames are assembled and are presented on the computer Screen in two dimensional format; Fig. 17; col. 13, lines 43-49: the various structural members are highlighted as they are produced and assembled by the roll former), comprising:
accessing, by at least one processor, a model wherein the model is comprised of at least one frame, and wherein the at least one frame is comprised of at least one wall panel (Abstract: using a computer; col. 2, lines 40-50: by a computer; col. 7, lines 5-15: the 3-dimensional model is produced using any known commercial modelling software; Fig. 7A; col. 8, lines 5-20: access the information of wall frame together with its dimensions and the dimensions of openings; the edge of the particular wall panel; Fig. 7C; col. 8, lines 30-40:  the wall frames are presented on the computer screen in two dimensional format; col. 10, lines 47-55: the software determines walls defined by raked ceilings; col. 10, lines 55-60: the computer program automatically designs appropriate wall-cladding panels for quantity analysis; Fig. 9; Fig. 10; col. 11, lines 10-20: the frame illustrated in FIG. 9 corresponds to the wall panel between points A and B shown on FIG. 6; the frame in pseudo perspective as illustrated in FIG. 10);
isolating, by at least one processor, the at least one wall panel from the rest of the model (col. 8, lines 15-20:  the particular wall panel; Fig. 9; col. 10, lines 60-65: indicate and isolate a solid line for each Structural member; Fig. 6; Fig. 9; Fig. 10; col. 11, lines 10-20: isolate the wall panel between points A and B shown on FIG. 6; the frame in pseudo perspective as illustrated in FIG. 10);
identifying, by at least one processor, a set of c-channel members of the wall panel (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; col. 8, lines 35-45: identify and select a particular wall frame for analysis using a mouse; col. 10, lines 55-60: the program automatically designs appropriate wall-cladding panels for quantity analysis; col. 8, lines 15-20:  the edge of the particular wall panel; col. 10, lines 55-60: the program automatically designs appropriate wall-cladding panels for quantity analysis; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6);
evaluating, by at least one processor, the set of c-channel members and individually analyzing each member type, each member coordinates, a relationship to all interfacing c-channel members, and each member dimensions (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; col. 7, lines 30-35: each of the structural members; Fig. 7A; col. 8, lines 5-20: information indicates the frame type, e.g., wall frame together with its dimensions and the dimensions of openings such as door or windows and joint positions/sizes; a window opening extend beyond the opening and to the edge of the particular wall panel; col. 8, lines 35-45:  selects a particular wall frame for analysis using a mouse or Similar computer pointing tool; Fig. 7D; col. 9, lines 25-35: the frame design software builds a mathematical model of the wall planes using selected vertext coordinates), wherein the connection between all interfacing c-channel members is analyzed to determine an interface type (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 1a-2c; col. 6, lines 16-49: flattened edge portions 15 of the strengthening folds 14 are formed back to the plane of the arms 12; these flattened edged portions 15 are disposed on opposite sides of the member 10 to enable another structural member to be accommodated within the channel to thereby form a joint between the two members. A joint of this type is illustrated in FIG. 2C where the structural member 25 is inserted into the channel of structural member 26; Fig. 4; col. 8, lines 15-20: lines indicate a window opening extend beyond the opening; the window or door opening; Fig. 16; col. 12, lines 45-55: four sets of channel bending rollers 144 create arms 12);
transitioning, by at least one processor, the wall panel assembly from an assembled state to a disassembled state (Fig. 1a; Fig. 1b; Fig. 1c; Fig. 2a; col. 6, lines 16-55: the structural member 10 is a channel having a web 11 and arms 12 in a squared U-Section; the structural member is transformed into disassembled state as illustrated in Fig. 1b, Fig. 1c, and Fig. 2a), wherein openings and interfacing regions of the members are identified and incorporated into the member design (Fig. 4; col. 8, lines 15-30: lines indicate a window opening extend beyond the opening; the window or door opening; establish the location of the opening and determining those lines relating to the boundary of the opening; Fig. 7C; Fig. 7H; col. 10, lines 1-10); and
the assembly process is the order of connecting the set of c-channel members based on the connection types (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 1a-2c; col. 6, lines 16-49: Flattened edge portions 15 of the strengthening folds 14 are formed back to the plane of the arms 12; these flattened edged portions 15 are disposed on opposite sides of the member 10 to enable another structural member to be accommodated within the channel to thereby form a joint between the two members. A joint of this type is illustrated in FIG. 2C where the structural member 25 is inserted into the channel of structural member 26; Joints of this type are required when junctions between two intersecting members have one member 25 to be inserted into the open channel of another member 26);
generating, by at least one processor, images of the wall panel in an assembled view, the wall panel in a disassembled view, and an assembly process (Fig. 4; col. 15-25: display a assembled view as illustrated in Fig. 4; 
    PNG
    media_image4.png
    688
    574
    media_image4.png
    Greyscale

col. 10, lines 10-20:  the frame design software enables the frames to be displayed and an editing function is provided for the user to change the frame plans or completely redesign; Fig. 6; Fig. 9; Fig. 10; col. 11, lines 5-25:  wall panel is in disassembly view as illustrated in Fig. 10; the initial output to the user to enable the user to inspect the frame so designed and edit if required. The frame illustrated in FIG. 9 corresponds to the wall panel between points A and B shown on FIG. 6; Fig. 17; col. 13, lines 40-50:  a typical output of the roll former computer control Screen is indicated in FIG. 17. the various structural members are highlighted as they are produced by the roll former; the hard lines and the narrower lines are indicative of the channel orientation, thereby providing guidance on site to the workers constructing the frame);
the c-channel members (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
); 
region between the c-channel members, and wherein the members have a distinct appearance based on a member type (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 2C; col. 6, lines 25-35:  the structural member 25 is inserted into the channel of structural member 26; Gavin; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale

Fig. 17; col. 13, lines 40-50); 
Gavin fails to explicitly disclose:
analyzing, by at least one processor, the transition of the wall panel assembly to identify a set of steps from the transition;
analyzing, by at least one processor, the set of steps to manipulate the wall panel assembly from the assembled state to the disassembled state, wherein an assembly process is generated;
wherein the disassembled view an interfacing region is shown.
In same field of endeavor, Maxam teaches:
wherein the connection between all interfacing members is analyzed to determine a connection type ([0069]: each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C; [0081]); 
transitioning, by at least one processor, the wall panel assembly from an assembled state to a disassembled state (Fig. 27; Fig. 28; [0051]: FIGS. 27-28 show two wall modules 5300A, 5300B interconnected at 90 degrees; transitioning an assembled version in Fig. 27 to a disassembled state in Fig. 28 as illustrated in Fig. 27 and Fig. 28);
analyzing, by at least one processor, the transition of the wall panel assembly to identify a set of steps from the transition (Fig. 1; Fig. 6; [0021]:an assembled wall module 5300; FIG. 6 is an exploded assembly view of the embodiment of the wall module 5300; [0038]: facilitate the process of assembling a window for use in a modular wall made of a plurality of wall modules; [0039]: the opening 5820 can advantageously receive and support a preassembled door frame and/or door, thereby facilitating the process of assembling a door for use in the modular wall 5800 made of a plurality of wall modules, such as the wall modules 5300; Fig. 23; [0045-0046]: screwing or unscrewing the insert 6030 along the screw 6020; adjust a height of the wall module;  Fig. 27; Fig. 28; [0051]: the wall module 5300B can be coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; the edge of the connector 5306 is in the gap between the second planar portion 6220 and the panel 5310a in order to fix the wall modules 5300A, 5300B together);
analyzing, by at least one processor, the set of steps to manipulate the wall panel assembly from the assembled state to the disassembled state, wherein an assembly process is generated (Fig. 1; Fig. 6; [0021]: an assembled wall module 5300; FIG. 6 is an exploded assembly view of the embodiment of the wall module 5300 illustrated in FIG. 1; the components includes the panels; [0022]: over wall modules assembled to form a two, three, or four walled room or stall; the connector member 5306 is positioned at both of the two end portions; [0027]: an assembled wall unit 5300 may be disassembled, and where the connector members 5306 are hollow, the support members 5302 may be stacked one on top of the other in nested fashion; Fig. 10B; [0029-0030]: one or more wall modules; Fig. 27; Fig. 28; [0051]: the wall module 5300B can be coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; the cleat 6200 can be fastened to a panel 5310a of the wall module 5300A; [0069]: generate assembly instructions; [0081]), and the assembly process is the order of connecting the set of members based on the connection types ([0069]: generate assembly instructions based on identifiers; [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavin to include analyzing, by at least one processor, the transition of the wall panel assembly to identify a set of steps from the transition; analyzing, by at least one processor, the set of steps to manipulate the wall panel assembly from the assembled version to the disassembled state, wherein an assembly process is generated, and the assembly process is the order of connecting the set of members based on the connection types as taught by Maxam. The motivation for doing so would have been to explode and display an assembly view of the embodiment of the wall module 5300; to interconnect one or more wall modules; to assembly and to form a two, three, or four walled room or stall using over wall modules; to generate assembly instructions; as taught by Maxam in paragraphs [0021-0022], [0027], [0029-0030], and [0069].
Gavin and in view of Maxam fails to explicitly disclose:
wherein the disassembled view an interfacing region is shown.
In same field of endeavor, Li teaches:
wherein openings and interfacing regions of the members are identified and incorporated into the member design (page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
 ; page 22; Fig. 3.4; page 23);
wherein the disassembled view an interfacing region is shown (page 4; Fig. 1.2; page 22; Fig. 3.4: 
    PNG
    media_image3.png
    502
    729
    media_image3.png
    Greyscale
 ; page 23; Fig. 3.5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gavin and in view of Maxam to include wherein openings and interfacing regions of the members are identified and incorporated into the member design; wherein the disassembled view an interfacing region is shown as taught by Li. 
The motivation for doing so would have been to improve the efficiency of the current construction process as taught by Li in page 21.

Regarding to claim 2 (Currently Amended), Gavin and in view of Maxam and Li discloses the method of claim 1, wherein the transition data of the wall panel assembly includes fasteners which are used to secure the c-channel members (Gavin; col. 2, lines 16-25:  the connecting features formed by the forming machine include holes for fasteners to join the structural members and/or notches; Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
).
Gavin and in view of Maxam and Li further discloses wherein the transition data of the wall panel assembly includes fasteners which are used to secure the members (Maxam; Fig. 27; Fig. 28; [0051]: the cleat 6200 can be fastened to a panel 5310a of the wall module 5300A).

Regarding to claim 3 (Currently Amended), Gavin and in view of Maxam and Li discloses the method of claim 1, further comprising, manipulating, by at least one processor, at least one of the c-channel members based on an identified interface type and the interfacing member properties (Gavin; Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 4; col. 8, lines 15-30: lines indicate a window opening extend beyond the opening; the window or door opening; establish the location of the opening and determining those lines relating to the boundary of the opening; Fig. 7C; Fig. 7H; col. 10, lines 1-10; Fig. 16; col. 12, lines 45-55: four sets of channel bending rollers 144 create arms 12).
Gavin and in view of Maxam and Li further discloses manipulating, by at least one processor, at least one of the members based on an identified interface type and the interfacing member properties (Maxam; Fig. 27; Fig. 28; [0051]: the wall module 5300B is coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; the cleat 6200 is fastened to a panel 5310a of the wall module 5300A).
Gavin and in view of Maxam and Li further more discloses manipulating, by at least one processor, at least one of the members based on an identified interface type and the interfacing member properties (Li; page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
 ; page 22; Fig. 3.4; page 23).

Regarding to claim 4 (Previously Amended), Gavin and in view of Maxam and Li discloses the method of claim 3, further comprising, modifying, by at least one processor, the wall panel assembly by incorporating a set of fasteners based on the identified interface type (Gavin; col. 1, lines 55-65: the connecting features formed by the forming machine may include holes for fasteners to join the structural members and/or notches shaped to receive intersecting structural members; col. 2, lines 16-25:  the connecting features formed by the forming machine include holes for fasteners to join the structural members and/or notches; Fig. 16; col. 12, lines 45-55: four sets of channel bending rollers 144 create arms 12).
Gavin and in view of Maxam and Li further discloses modifying, by at least one processor, the wall panel assembly by incorporating a set of fasteners within the identified based on the identified interface type (Maxam; Fig. 27; Fig. 28; [0051]: fix the wall modules 5300A, 5300B together; Fig. 38C; [0100]:  the wall height menu is dynamically modified).
Gavin and in view of Maxam and Li further more discloses modifying, by at least one processor, the wall panel assembly by incorporating a set of fasteners within the identified based on the identified interface type (Li; page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
 ; page 22; Fig. 3.4; page 23)

Regarding to claim 5 (Currently Amended), Gavin and in view of Maxam and Li discloses the method of claim 1, further comprising, associating, by at least one processor, an interface region of each member (Gavin; Fig. 1a-2a; col. 6, lines 50-60: the joints between intersecting structural members are Secured by rivets and for this purpose aligned holes 16 are punched or drilled through the structural members 10, 25, 26, 20, 21), wherein the interface region is associated with the interfacing of at least two c-channel members (Gavin; Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 1a-2a; col. 6, lines 50-60: the joints between intersecting structural members are secured by rivets and for this purpose aligned holes 16 are punched or drilled through the structural members 10, 25, 26, 20, and 21).

Regarding to claim 6 (Currently Amended), Gavin and in view of Maxam and Li discloses the method of claim 5, further comprising, marking, by at least one processor, the interface region of each member based on the type of interface between the at least two c-channel members in the generated images (Gavin; Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 17; col. 13, lines 40-50:  a typical output of the roll former computer control screen is indicated in FIG. 17; the various structural members are highlighted as they are produced by the roll former; the hard lines and the narrower lines are indicative of the channel orientation, thereby providing guidance on site to the workers constructing the frame), whereby highlighting the interface region of each member in the generated images (Gavin; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale

Fig. 17; col. 13, lines 40-50).
Gavin and in view of Maxam and Li further discloses whereby highlighting the interface region of each member in the generated images (Li; page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
).

Regarding to claim 8 (Currently Amended), Gavin discloses a computer program product for generating a set of assembly illustrations for wall panels (Fig 1a-2a; col. 6, lines 20-35: form a joint between the two members; Fig. 7A; col. 8, lines 5-20: the particular wall panel; Fig. 7C; col. 8, lines 30-40:  the wall frames are assembled and are presented on the computer Screen in two dimensional format; Fig. 17; col. 13, lines 43-49: the various structural members are highlighted as they are produced and assembled by the roll former), comprising:
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions (col. 3, lines 45-61:  The computer may include the memory means and the computer may be programmed to provide operational control to the forming machine) comprising:
to isolate a wall panel of a model (Abstract: using a computer; col. 2, lines 40-50: by a computer; col. 7, lines 5-15: the 3-dimensional model is produced using any known commercial modelling software; Fig. 7A; col. 8, lines 5-20: access the information of wall frame together with its dimensions and the dimensions of openings; the edge of the particular wall panel; Fig. 7C; col. 8, lines 30-40:  the wall frames are presented on the computer screen in two dimensional format; col. 10, lines 47-55: the software determines walls defined by raked ceilings; col. 10, lines 55-60: the computer program automatically designs appropriate wall-cladding panels for quantity analysis; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6);
analyze the wall panel and identify a set of c-channel members which comprise the wall panel (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; col. 8, lines 35-45: the user selects a particular wall frame for analysis using a mouse; col. 10, lines 55-60: the program automatically designs appropriate wall-cladding panels for quantity analysis), wherein each of the set of members are identified and the location of each of the set of members are identified (col. 8, lines 15-20:  the edge of the particular wall panel; col. 10, lines 55-60: the program automatically designs appropriate wall-cladding panels for quantity analysis; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6);
identify a connection type between each of the interface members (Fig. 1a-2c; col. 6, lines 16-49: Flattened edge portions 15 of the strengthening folds 14 are formed back to the plane of the arms 12; these flattened edged portions 15 are disposed on opposite sides of the member 10 to enable another structural member to be accommodated within the channel to thereby form a joint between the two members. A joint of this type is illustrated in FIG. 2C where the structural member 25 is inserted into the channel of structural member 26), wherein in each of the interfacing members an area of interface is identified (Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale

Fig. 17; col. 13, lines 40-50: the various structural members are highlighted as they are produced by the roll former);
manipulate the wall panel assembly from an assembled state to a disassembled state and back to the assembled state (Fig. 1a; Fig. 1b; Fig. 1c; Fig. 2a; col. 6, lines 16-55: the structural member 10 is a channel having a web 11 and arms 12 in a squared U-Section; the structural member is transformed into disassembled state as illustrated in Fig. 1b, Fig. 1c, and Fig. 2a), wherein an assembly process is identified based on the set of members and the connection types between the interfacing members (Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale

Fig. 16; col. 12, lines 45-55: four sets of channel bending rollers 144 create arms 12; Fig. 17; col. 13, lines 40-50: the various structural members are highlighted as they are produced by the roll former);
the c-channel members (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
); 
region between the c-channel members, and wherein the members have a distinct appearance based on a member type (Fig. 1a; col. 6, lines 16-23: a channel having a web 11 and arms 12 in a squared U-section is a c-channel; 
    PNG
    media_image1.png
    207
    389
    media_image1.png
    Greyscale
; Fig. 2C; col. 6, lines 25-35:  the structural member 25 is inserted into the channel of structural member 26; Gavin; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale

Fig. 17; col. 13, lines 40-50). 
In same field of endeavor, Maxam teaches: 
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions ([0008]: non-transitory memory that stores program instructions that when executed by the at least one computing device cause the same system to perform operations; Fig. 37B; [0076-0077]: the memory 3720 generally includes RAM, ROM and/or other persistent or non-transitory computer-readable storage media; the memory 3720 may store an operating system 3732 that provides computer program instructions for use by the processing unit 3720).
program instructions ([0008]: non-transitory memory that stores program instructions that when executed by the at least one computing device cause the same system to perform operations);
program instructions to categorize a connection type between each of the set of members ([0069]: each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C; [0081]);
program instructions to manipulate the wall panel assembly from an assembled state to a disassembled state and back to the assembled state (Fig. 27; Fig. 28; [0051]: FIGS. 27-28 show two wall modules 5300A, 5300B interconnected at 90 degrees; transitioning an assembled version in Fig. 27 to a disassembled state in Fig. 28 as illustrated in Fig. 27 and Fig. 28);
program instructions to analyze the transition of the wall panel from the assembled to the disassembled and back to the assembled state to determine an ideal construction process of the wall panel and to establish a set of steps for the assembly process (Fig. 27; Fig. 28; [0051]: FIGS. 27-28 show two wall modules 5300A, 5300B interconnected at 90 degrees; transitioning an assembled version in Fig. 27 to a disassembled state in Fig. 28 as illustrated in Fig. 27 and Fig. 28; [0069]: generate assembly instructions based on identifiers; [0081]);
program instructions to generate an assembly process of the wall panel, wherein images are created to show the assembly process of the set of members and the fasteners to create the wall panel and each member of set of members are numbered based on the assembly order and the area of interface is identified (Fig. 1; Fig. 6; [0021]: an assembled wall module 5300; FIG. 6 is an exploded assembly view of the embodiment of the wall module 5300 illustrated in FIG. 1; the components includes the panels; [0022]: over wall modules assembled to form a two, three, or four walled room or stall; the connector member 5306 is positioned at both of the two end portions; [0027]: an assembled wall unit 5300 may be disassembled, and where the connector members 5306 are hollow, the support members 5302 may be stacked one on top of the other in nested fashion; Fig. 10B; [0029-0030]: one or more wall modules; Fig. 27; Fig. 28; [0051]: the wall module 5300B can be coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; the cleat 6200 can be fastened to a panel 5310a of the wall module 5300A; [0069]: each 3 foot block having 4 connection members may be labeled with the identifier 3F4C, while each 3 foot block having 2 connection members may be labeled with the identifier 3F3C; generate assembly instructions based on identifiers; [0081]).
In same field of endeavor, Li teaches wherein an assembly process is identified based on the set of members and the connection types between the interfacing members (Li; page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
 ).
The rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used in claim 1 is also used to reject rest limitations in claim 8.
 
Regarding to claim 10 (Currently Amended), Gavin and in view of Maxam and Li discloses the computer program product of claim 8, further comprising, program instructions to manipulate the c-channel members based on an identified connection area and the area of interfacing of the c-channel members, wherein the apertures are formed within the c-channel members (Gavin; Fig. 4; col. 8, lines 15-30: lines indicate a window opening extend beyond the opening; the window or door opening; establish the location of the opening and determining those lines relating to the boundary of the opening; Fig. 7C; Fig. 7H; col. 10, lines 1-10; Fig. 6; col. 11, lines 10-20: wall panel between points A and B shown on FIG. 6; 
    PNG
    media_image2.png
    93
    144
    media_image2.png
    Greyscale

Fig. 16; col. 12, lines 45-55: four sets of channel bending rollers 144 create arms 12; Fig. 17; col. 13, lines 40-50: the various structural members are highlighted as they are produced by the roll former).
Gavin and in view of Maxam and Li further discloses manipulate the members based on an identified connection area and the area of interfacing of the members, wherein the apertures are formed within the members (Maxam; Fig. 27; Fig. 28; [0051]: the wall module 5300B is coupled to the wall module 5300A by inserting the second planar portion 6220 of the cleat 6200 under the end edge of the connector members 5306; the cleat 6200 is fastened to a panel 5310a of the wall module 5300A).
  Gavin and in view of Maxam and Li further more discloses manipulate the members based on an identified connection area and the area of interfacing of the members, wherein the apertures are formed within the members (Li; page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
).

Regarding to claim 11 (Previously Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 11.

Regarding to claim 15 (Currently Amended), Gavin discloses a system for generating a set of assembly illustrations for wall panels (Fig 1a-2a; col. 6, lines 20-35: form a joint between the two members; Fig. 7A; col. 8, lines 5-20: the particular wall panel; Fig. 7C; col. 8, lines 30-40:  the wall frames are assembled and are presented on the computer Screen in two dimensional format; Fig. 17; col. 13, lines 43-49: the various structural members are highlighted as they are produced and assembled by the roll former), comprising:
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions (col. 3, lines 45-61:  The computer may include the memory means and the computer may be programmed to provide operational control to the forming machine).
In same field of endeavor, Maxam teaches: 
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions ([0008]: non-transitory memory that stores program instructions that when executed by the at least one computing device cause the same system to perform operations; Fig. 37B; [0076-0077]: the memory 3720 generally includes RAM, ROM and/or other persistent or non-transitory computer-readable storage media; the memory 3720 may store an operating system 3732 that provides computer program instructions for use by the processing unit 3720).
program instructions ([0008]: non-transitory memory that stores program instructions that when executed by the at least one computing device cause the same system to perform operations).
In same field of endeavor, Li teaches: 
interfacing sections of each member are identified, and a set of member properties are established (Li; page 4; Fig. 1.2: 
    PNG
    media_image5.png
    282
    583
    media_image5.png
    Greyscale
);
analyze a transition of the wall panel from an assembled form to a disassembled form to identify a set of construction steps (Li; page 4; Fig. 1.2; page 22; Fig. 3.4: 
    PNG
    media_image3.png
    502
    729
    media_image3.png
    Greyscale
; page 23; Fig. 3.5);
The rest limitations are similar to claim limitations recited in claim 1 and claim 8. Therefore, same rational used in claim 1 and claim 8 are also used to reject rest limitations in claim 15. 

Regarding to claim 16 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 16.  

Regarding to claim 17 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 17.    

Regarding to claim 18 (Previously Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 18.    
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616